Citation Nr: 0904529	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for right carpel 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1983 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In May 2004, while still in service, the Veteran was afforded 
a VA examination.  During the examination the Veteran 
described a history of numbness and tingling in the hands 
since 2001.  A November 2002 EMG study demonstrated bilateral 
median neuropathy.  In January and February 2003 the Veteran 
underwent carpel tunnel release surgeries.  While the Veteran 
described that it helped his left carpel tunnel, he felt that 
the surgery worsened his right hand symptoms.  At the time of 
the examination the Veteran described daily pain in the right 
wrist, across the dorsal aspect and the thenar prominence of 
the hand.  At the time he denied swelling or numbness with 
the hand.  Neurological testing during the examination 
revealed normal reflexes throughout.  

In his April 2007 substantive appeal the Veteran stated that 
his right carpal tunnel syndrome has worsened, and is 
aggravated by his civilian job as a Systems Analyst for a 
computer software company.  The Veteran reports that the back 
of his right hand and the inside of his right wrist will 
tingle, and that his wrist will actually swell noticeably.  
The Veteran also often has pain in the back side of his 
wrist, and weakness and extreme discomfort when attempting to 
do tasks such as move a computer mouse or hold a pen.  During 
his November 2008 Travel Board hearing the Veteran testified 
further about the increased pain and weakness in his wrist.  
As the May 2004 VA examination was the last examination the 
Veteran was afforded, and he has expressed that his symptoms 
have worsened, a current VA examination is necessary.  On 
remand the Veteran should be afforded another VA examination 
to assess the level of his current disability.

During his hearing, the Veteran also testified that he has 
treatment for his wrist at the Huntsville VA outpatient 
clinic, and that he believed a full exam and report would be 
in his treatment records.  VA treatment notes from July to 
October 2008 were submitted by the Veteran.  One note, from 
the VA Decatur/Madison Outpatient Clinic, noted that the 
Veteran was seeing a Dr. M. Cooke at Fox Army Health Center, 
and that the Veteran reported an increase in pain in his 
right wrist.  A computerized list of problems from this visit 
noted a neurological check study, and that the patient needed 
a splint and rehabilitation.  There were no treatment records 
from the Huntsville VA outpatient clinic.  Such records 
should be requested on remand.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for carpal tunnel 
syndrome of the right wrist since May 
2004.  After securing any necessary 
authorizations, to specifically include 
one from Dr. Cooke at the Fox Army Health 
Center, request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder.  Additionally, obtain VA treatment 
records from the outpatient clinic in 
Huntsville, Alabama dating since July 
2004, and treatment records from the 
Birmingham VA Healthcare System since 
November 2008. 

2.  The Veteran should be afforded a VA 
neurological examination to determine the 
current severity of his service-connected 
right carpal tunnel syndrome.  The 
Veteran's claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

3.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claim may be granted.  If 
not, he and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  If in order, the case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




